Case 20-72374-bem       Doc 10    Filed 12/11/20 Entered 12/11/20 12:03:22            Desc Main
                                  Document     Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

 IN RE:
                                                           CASE NO. 20-72374- BEM
 PAIGE SAUNDERS BUCKLER
                                                           CHAPTER 7

          Debtor.


              TRUSTEE’S REJECTION OF APPOINTMENT AND REQUEST FOR
                    APPOINTMENT OF SUCCESSOR TRUSTEE

       COMES NOW, the undersigned having been previously appointed as interim trustee in
accordance with 11 U.S.C. §703 and submits this rejection and request that a successor trustee be
appointed.

       This 11th day of December, 2020.

                                                                       __/s/ S. Gregory Hays__
                                                                              Chapter 7 Trustee


Hays Financial Consulting, LLC
2964 Peachtree Road, NW, Ste. 555
Atlanta, GA 30305
(404) 926-0060
